DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-5, 7-9, 11-18 and 20-22 are allowed.
The closest reference found is Kluczynski et al (US 9,068,885) which discloses an apparatus for detecting multiple gases (column 5, lines 1-4, 59-67), said apparatus comprises a multi-wavelength laser source (207, 218), and a detector (211,217) for detection of multiple wavelength ranges (column 5, lines 44-54), comprising at least two material layers (InAs and InAsSbP) arranged after each other along the same optical axis (i.e., a two color detector made by sandwiching two separate semiconductor materials with different spectral sensitivity) (column 9, lines 1-13), where each layer is designed to detect a certain wavelength range different from each other (column 8, line 24 through column 9, line 13). However, Kluczynski et al fails to teach that “a multi-wavelength laser source comprising at least two tunable laser sources arranged in the same can, wherein the can comprises a window and the multi-wavelength laser source is configured to emit uncollimated light through the window” (claim 1); “transmitting light with at least two wavelengths from a multi-wavelength laser module to a target site, wherein said multi-wavelength laser module comprises at least two tunable laser sources arranged in the same can, each laser source being a chip and wherein the chips are arranged side-by-side in the same can to provide overlapped beam paths without additional optics” (claim 14) and “a multi-wavelength laser source comprising at 
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 14 and 22.
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a multi-wavelength laser source comprising at least two tunable laser sources arranged in the same can, wherein the can comprises a window and the multi-wavelength laser source is configured to emit uncollimated light through the window”, in combination with the rest of the limitations of claim 1.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render limitations “transmitting light with at least two wavelengths from a multi-wavelength laser module to a target site, wherein said multi-wavelength laser module comprises at least two tunable laser sources arranged in the same can, each laser source being a chip and wherein the chips are arranged side-by-side in the same can to provide overlapped beam paths without additional optics”, in combination with the rest of the limitations of claim 14.
As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a multi-wavelength laser source comprising at least two tunable laser sources each laser source being a chip and wherein the chips are 
	Claims 2-5, 7-9, 11-13, 15-18, 20-21 and 23 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 5, 2022